[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 05-15076                ELEVENTH CIRCUIT
                          Non-Argument Calendar           FEBRUARY 14, 2006
                        ________________________           THOMAS K. KAHN
                                                                CLERK
                  D. C. Docket No. 04-00175-CV-OC-10-GRJ

FIREMAN’S FUND INSURANCE COMPANY,

                                                       Plaintiff-Appellee,

                                    versus

KOIN KLEEN LAUNDROMAT, INC.,
RUTH FONGEMIE, NELSON FONGEMIE,

                                                       Defendants-Appellants,

ARTHUR LEFEBVRE,

                                                       Defendant,

JOYCE HADLEY, as personal representative
of the Estate of Willard Wendell Hill, III,

                                                       Intervenor-Defendant-
                                                       Appellant.

                        ________________________

                 Appeals from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 14, 2006)
Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment entered in favor of the appellee, Fireman’s Fund

Insurance Company, is affirmed for the reasons set forth in the ORDER of the district

court dated August 10, 2005.

      AFFIRMED.




                                         2